                                          Case 3:19-cv-08459-MMC Document 36 Filed 08/24/20 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ZOLTAN NAGY,                                   Case No. 19-cv-08459-MMC
                                  8                      Plaintiff,
                                                                                        ORDER DENYING DEFENDANTS'
                                  9                v.                                   MOTION TO DISMISS PLAINTIFF'S
                                                                                        COMPLAINT FOR INSUFFICIENT
                                  10     UNITED SCHUTZHUND CLUBS OF                     SERVICE OF PROCESS
                                         AMERICA, et al.,
                                  11                                                    Re: Doc. No. 19
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendants United Schutzhund Clubs of America (“USCA”) and

                                  14   Jim Alloway’s (“Alloway”) “Motion to Dismiss Plaintiff’s Complaint for Insufficient Service

                                  15   of Process,” filed June 16, 2020. Plaintiff Zoltan Nagy (“Nagy”) has filed opposition, to

                                  16   which defendants have replied. Having read and considered the papers filed in support

                                  17   of and in opposition to the motion, the Court rules as follows.1

                                  18                                         BACKGROUND

                                  19          In his complaint, filed December 30, 2019, Nagy alleges USCA “hosts, sponsors,

                                  20   and operates German Shepherd working dog shows, competitions, and trials” and that

                                  21   Alloway is “an officer, director, supervisor, or managing agent” thereof. (See Compl. ¶¶

                                  22   3-4.) Nagy further alleges he is an “immigrant” from Hungary who was hired by USCA as

                                  23   a “Performance Judge,” which position entailed his “judging the participants” in the

                                  24   above-referenced competitions. (See id. at ¶¶ 2, 10.)

                                  25          Nagy further alleges that, on May 2, 2019, during the “2019 Working Dog

                                  26   Championship,” Alloway told him “he would never work as a judge ‘in this country’ again”

                                  27
                                              1   By order filed August 20, 2020, the Court took the motion under submission.
                                  28
                                          Case 3:19-cv-08459-MMC Document 36 Filed 08/24/20 Page 2 of 5




                                  1    (see id. at ¶¶ 23-24), and that, in response thereto, Nagy “made an internal complaint of

                                  2    bias and discrimination” against Alloway, which complaint was “relayed to” Alloway (see

                                  3    id. at ¶ 27). According to Nagy, Alloway prepared a report in which he requested

                                  4    “unspecified discipline” be imposed or “adverse actions” be taken against him (see id. at

                                  5    ¶ 30), and that, based on Alloway’s report, the Executive Board of USCA issued a one-

                                  6    year suspension against him, finding he had “acted improperly” in accusing Alloway of

                                  7    being “anti-immigrant” and “racist” (see id. at ¶ 37).

                                  8           Additionally, according to Nagy, USCA, for the three-year period preceding the

                                  9    filing of his complaint, did not pay him required overtime compensation or minimum

                                  10   wages, or provide him with itemized wage statements. (See id. at ¶¶ 20-21.)

                                  11          Based on the above allegations, Nagy asserts the following fourteen causes of

                                  12   action: (1) Count I, titled “Violations of Title VII of the Civil Rights Act – Discrimination”;
Northern District of California
 United States District Court




                                  13   (2) Count II, titled “Violations of Title VII of the Civil Rights Act – Retaliation”; (3) Count III,

                                  14   titled “Violations of Title VII of the Civil Rights Act – Harassment”; (4) Count IV, titled

                                  15   “Violations of the California Fair Employment & Housing Act – Discrimination”; (5) Count

                                  16   V, titled “Violations of the California Fair Employment & Housing Act – Retaliation”; (6)

                                  17   Count VI, titled “Violations of the California Fair Employment & Housing Act –

                                  18   Harassment”; (7) Count VII, titled “Violations of the California Labor Code – Failure to

                                  19   Provide Itemized Wage Statements”; (8) Count VIII, titled “Intentional Interference with

                                  20   Prospective Economic Advantage”; (9) Count IX, titled “Violations of the FLSA, 29 U.S.C.

                                  21   Section 207 et seq[.] – Failure to Pay all Wages Due and Overtime”; (10) Count X, titled

                                  22   “Declaratory Relief”; (11) Count XI, titled “Violations of the California Unruh Civil Rights

                                  23   Act”; (12) Count XII, titled “Violations of the California Labor Code – Failure to Pay all

                                  24   Wages Due and Overtime”; (13) Count XIII, titled “Wrongful Termination in Violation of

                                  25   Public Policy”; and (14) Count XIV, titled “Defamation.”2

                                  26
                                  27          2
                                             The Third, Eighth, Eleventh, and Fourteenth causes of action are brought against
                                  28   USCA and Alloway; the remaining causes of action are brought only against USCA.

                                                                                        2
                                          Case 3:19-cv-08459-MMC Document 36 Filed 08/24/20 Page 3 of 5




                                  1           After the complaint was filed, Nagy’s attorney, on February 4, 2020, requested the

                                  2    law firm then representing USCA accept service of process on behalf of both USCA and

                                  3    Alloway, which request, on February 5, 2020, was denied. (See Doc. No. 24-1 (Poore

                                  4    Decl., filed July 7, 2020,) Ex. A.) Thereafter, Nagy’s process server, on April 15, 2020,

                                  5    unsuccessfully attempted service on USCA, noting the business was “apparently closed

                                  6    due to coronavirus.” (See Doc. No. 25-1 (Pauley Decl., filed July 7, 2020,) Ex. A.) USCA

                                  7    was successfully served on May 26, 2020. (See Doc. No. 14 (Proof of Service, filed May

                                  8    29, 2020).) To date, Alloway has not been served.

                                  9                                            DISCUSSION

                                  10          By the instant motion, USCA and Alloway3 seek dismissal of the complaint

                                  11   pursuant to Rules 12(b)(5) and 4(m) of the Federal Rules of Civil Procedure.

                                  12          Pursuant to Rule 12(b)(5), a party may file a motion to dismiss based on
Northern District of California
 United States District Court




                                  13   “insufficient service of process.” See Fed. R. Civ. P. 12(b)(5). Pursuant to Rule 4(m),

                                  14   service of process must be completed “within 90 days after the complaint is filed.” See

                                  15   Fed. R. Civ. P. 4(m). In the instant action, the complaint was filed December 30, 2019,

                                  16   and both parties agree the deadline to complete service was March 29, 2020. As noted,

                                  17   USCA was served on May 26, 2020, and Alloway, to date, has not been served. Where,

                                  18   as here, service was not completed in accordance with Rule 4(m), the district court, as

                                  19   set forth below, applies a two-step analysis to determine whether to extend the time for

                                  20   such service. See In re Sheehan, 253 F.3d 507, 512 (9th Cir. 2001).

                                  21          First, as set forth in Rule 4(m), a district court “must extend the time for service” if

                                  22   the plaintiff shows “good cause” for a failure to serve within the requisite 90 days. See

                                  23   Fed. R. Civ. P. 4(m); see also Efaw v. Williams, 473 F.3d 1038, 1040 (9th Cir. 2007)

                                  24   (holding “Rule 4(m) . . . requires a district court to grant an extension of time when the

                                  25   plaintiff shows good cause for the delay” (emphasis in original)). “At a minimum, ‘good

                                  26
                                  27          3As Alloway has not been served, he appears here only for the limited purpose of
                                  28   bringing the instant motion. (See Reply at 2 n.1.)

                                                                                      3
                                          Case 3:19-cv-08459-MMC Document 36 Filed 08/24/20 Page 4 of 5




                                  1    cause’ means excusable neglect.” See Boudette v. Barnett, 923 F.2d 754, 756 (9th Cir.

                                  2    1991).

                                  3             Nagy, in opposition to the instant motion, argues good cause exists for his failure

                                  4    to serve USCA and Alloway in accordance with Rule 4(m), specifically, “the unreasonable

                                  5    refusal of counsel to accept service” and USCA’s “offices being closed due to the Covid-

                                  6    19 crisis.” (See Opp. at 2:8-9.) Neither argument, however, demonstrates excusable

                                  7    neglect. In particular, as defendants point out, counsel had no legal obligation to accept

                                  8    service and USCA’s offices were not closed until after the deadline to serve had already

                                  9    passed. (See Reply at 2:8-9; 4:27.) Accordingly, the Court turns to the second half of

                                  10   the two-step analysis.

                                  11            Under Rule 4(m), a district court, in the absence of a showing of good cause,

                                  12   nonetheless has discretion to grant an extension. See Efaw, 473 F.3d at 1040. In
Northern District of California
 United States District Court




                                  13   deciding whether to grant such an extension, a district court “may consider factors like a

                                  14   statute of limitations bar, prejudice to the defendant, actual notice of a lawsuit, and

                                  15   eventual service.” See id. at 1041 (internal quotation and citation omitted).

                                  16            Here, as to USCA, the Court finds each of the above-referenced factors weighs in

                                  17   favor of granting an extension. First, it appears the statute of limitations on Nagy’s Title

                                  18   VII claims has now run. See 42 U.S.C. § 2000e–5(f)(1) (providing Title VII action must be

                                  19   filed “within ninety days” after plaintiff receives right to sue letter from Equal Employment

                                  20   Opportunity Commission (“EEOC”)); (Compl. ¶ 7 (alleging instant action was filed “within

                                  21   90 days of receipt of the EEOC right to sue letter”)). Next, USCA has not shown it has

                                  22   been prejudiced by the delay in service. Lastly, USCA has had actual notice of the action

                                  23   since at least May 26, 2020, when, as noted, it was served with the summons and

                                  24   complaint.

                                  25            Accordingly, the Court will grant Nagy an extension of the deadline to serve

                                  26   USCA, specifically, an extension to May 26, 2020.

                                  27            The Court next considers the above-referenced factors with respect to Alloway,

                                  28   and finds three of those factors weigh in favor of granting an extension. Although, unlike
                                                                                      4
                                          Case 3:19-cv-08459-MMC Document 36 Filed 08/24/20 Page 5 of 5




                                  1    USCA, Alloway has not been served, Nagy’s Title VII claim against him, like the Title VII

                                  2    claims against USCA, would appear to be time-barred. Moreover, Alloway has not

                                  3    shown he will be prejudiced by the delay in service, and, as Alloway filed the instant

                                  4    motion on June 16, 2020, it appears he has had actual notice of the action since at least

                                  5    that date.

                                  6           Accordingly, the Court will grant Nagy an extension of the deadline to serve

                                  7    Alloway, specifically, an extension to September 4, 2020.

                                  8                                            CONCLUSION

                                  9           For the foregoing reasons, the Court orders as follows:

                                  10          1. USCA and Alloway’s “Motion to Dismiss Plaintiff’s Complaint for Insufficient

                                  11                Service of Process” is hereby DENIED.

                                  12          2. The deadline to serve USCA is hereby EXTENDED to May 26, 2020.
Northern District of California
 United States District Court




                                  13          3. The deadline to serve Alloway, and to file proof of such service, is hereby

                                  14                EXTENDED to September 4, 2020. If Nagy fails to file proof of service by said

                                  15                deadline, the Court, as to Alloway, will dismiss the action without prejudice

                                  16                pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: August 24, 2020
                                                                                                 MAXINE M. CHESNEY
                                  20                                                             United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       5
